                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE

  XAVIER LAMAR ANDERSON,                         )
                                                 )
                  Petitioner,                    )
                                                 )
  v.                                             )      No.    2:19-CV-60-TAV-CRW
                                                 )
  JEFF CASSIDY,                                  )
                                                 )
                  Respondent.                    )


                                   MEMORANDUM OPINION

           This is a pro se prisoner’s petition for a writ of habeas corpus filed pursuant to

  28 U.S.C. § 2254. More than fourteen (14) days ago, the United States Postal Service

  returned an order the Court attempted to mail to Petitioner as undeliverable, with a notation

  indicating that Petitioner had been released and therefore was no longer at the only address

  Petitioner provided to the Court [Doc. 11]. Petitioner has not filed any notice of change of

  address or otherwise communicated with the Court since the return of this mail.

  Accordingly, for the reasons set forth below, this action will be DISMISSED pursuant to

  Rule 41(b) of the Federal Rules of Civil Procedure.

           Rule 41(b) of the Federal Rules of Civil Procedure gives this Court the authority to

  dismiss a case for “failure of the plaintiff to prosecute or to comply with these rules or any

  order of the court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483

  F. App’x 1, 9 (6th Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir.

  1999).




Case 2:19-cv-00060-TAV-CRW Document 15 Filed 06/08/20 Page 1 of 4 PageID #: 106
         The Court examines four factors when considering dismissal under Rule 41(b):

                (1) whether the party’s failure is due to willfulness, bad faith,
                or fault; (2) whether the adversary was prejudiced by the
                dismissed party’s conduct; (3) whether the dismissed party was
                warned that failure to cooperate could lead to dismissal; and
                (4) whether less drastic sanctions were imposed or considered
                before dismissal was ordered.

  Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v.

  Inland Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

         As to the first factor, the Court finds that Petitioner’s failure to update his address

  with the Court is due to Plaintiff’s willfulness or fault, because the Court previously warned

  Petitioner that he was required to inform the Court of any change in his address within

  fourteen (14) days and that failure to do so may result in dismissal of this action [Doc. 4].

         As to the second factor, the Court finds that Petitioner’s failure to update his address

  has not prejudiced Respondent.

         As to the third factor, again, as set forth above, the Court specifically warned

  Petitioner that failure to update the Court regarding any change of address within fourteen

  (14) days may result in dismissal of this action [Id.].

         Finally, as to the fourth factor, the Court finds that alternative sanctions are not

  warranted. Petitioner was proceeding in forma pauperis herein and has failed to notify the

  Court of a change of address or file anything with the Court in over a year. Notably,

  Petitioner’s failure to file anything in more than a year means that he has not filed anything

  responding to or opposing Respondent’s argument that this matter should be dismissed for

                                                2


Case 2:19-cv-00060-TAV-CRW Document 15 Filed 06/08/20 Page 2 of 4 PageID #: 107
  want of prosecution due to Petitioner’s failure to notify the Court that on May 15, 2019,

  the state court granted Petitioner a furlough to a halfway house [Doc. 13 p. 4, 8–9].

  Moreover, while the United States Postal Service did not return the last order that the Court

  sent to Petitioner [Doc. 14] as undeliverable, the Court takes judicial notice that the

  Tennessee    Department of Correction’s felony offender             information database,

  https://apps.tn.gov/foil-app/search.jsp, lists Petitioner’s status as “probation.” Thus, the

  record establishes that Petitioner has failed to notify the Court of at least one change in

  address despite the Court notifying him of the requirement that he do so.

         Accordingly, this action will be DISMISSED pursuant to Rule 41(b), see Jourdan

  v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (noting that “while pro se litigants may be

  entitled to some latitude when dealing with sophisticated legal issues, acknowledging their

  lack of formal training, there is no cause for extending this margin to straightforward

  procedural requirements that a layperson can comprehend as easily as a lawyer”).

         The Court must now decide whether to grant Petitioner a certificate of appealability

  (“COA”). A COA should issue where a petitioner makes a “substantial showing of a denial

  of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court denies a habeas

  petition on a procedural basis without reaching the underlying claim, a COA should only

  issue if “jurists of reason would find it debatable whether the petition states a valid claim

  of the denial of a constitutional right and that jurists of reason would find it debatable

  whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

  U.S. 473, 484 (2000).

                                               3


Case 2:19-cv-00060-TAV-CRW Document 15 Filed 06/08/20 Page 3 of 4 PageID #: 108
        The Court is dismissing this petition because Petitioner failed to prosecute this

  action, a procedural ground. Reasonable jurists could not find that this dismissal is

  debatable or wrong. Accordingly, a COA shall not issue.

        Additionally, the Court CERTIFIES that any appeal from this action would not be

  taken in good faith and would be totally frivolous. Fed. R. App. P. 24.

     AN APPROPRIATE ORDER WILL ENTER.

     ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              4


Case 2:19-cv-00060-TAV-CRW Document 15 Filed 06/08/20 Page 4 of 4 PageID #: 109
